Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2130)

Complainant,
v.

Stop N Go II, Inc. / Kashmir Gill
d/b/a Stop N Go II / Mobil Mart,

Respondent.
Docket No. C-15-603
Decision No. CR3634

Date: February 9, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Stop N Go II, Inc. / Kashmir Gill d/b/a Stop N Go II / Mobil
Mart, at 2512 Steffens Court, Green Bay, Wisconsin 54311, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Stop N Go II / Mobil Mart unlawfully utilized a
self-service display of smokeless tobacco in a non-exempt facility, and impermissibly
sold cigarettes to a minor, thereby violating the Federal Food, Drug, and Cosmetic Act
(Act), 21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and
Smokeless Tobacco, 21 C.F.R. pt. 1140 (2013). CTP seeks to impose a $250 civil money
penalty against Stop N Go II / Mobil Mart.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 10, 2014, CTP served the
complaint on Respondent Stop N Go II / Mobil Mart by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Stop N Go II / Mobil Mart has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

¢ On April 30, 2013, at an unspecified time, at Respondent’s business establishment,
2512 Steffens Court, Green Bay, Wisconsin 54311, a FDA-commissioned
inspector observed “customer-accessible shelves containing a variety of cigarette
and smokeless tobacco in the establishment.” The inspector also observed that the
establishment is open to the general public during normal business hours;

e Ina warning letter dated May 23, 2013, CTP informed Respondent of the
inspector’s April 30, 2013 observations, and that such actions violate federal law,
21 C.F.R. § 1140.16(c). The letter further warned that Respondent’s failure to
correct the violation could result in a civil money penalty or other regulatory
action;

e At approximately 1:11 p.m. on April 15, 2014, at Respondent’s business
establishment, 2512 Steffens Court, Green Bay, Wisconsin 54311,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Camel Crush Regular Fresh cigarettes.

These facts establish Respondent Stop N Go II / Mobil Mart’s liability under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary of the U.S. Department of Health and Human Services issued
the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-
1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations require a retailer to sell tobacco products only in a direct, face-to-face
exchange. 21 C.F.R. § 1140.16(c). The regulations also prohibit the sale of cigarettes to
any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Stop N Go I, Inc. / Kashmir Gill d/b/a Stop N Go II / Mobil Mart. Pursuant to 21 C.F.R.
§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

